UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2009or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 0-21384 INTERNATIONAL PACKAGING AND LOGISTICS GROUP, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 13-3367421 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 7700 Irvine Center Drive, Suite 870 Irvine, California (Address of Principal Executive Offices) (Zip Code) (949) 861-3560 (Registrant’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). o Yesx No The number of shares outstanding of the Issuer’s common stock as of June 30, 2009 was 4,504,214 PART I. FINANCIAL INFORMATION Page(s) Item 1. Consolidated Financial Statements Consolidated Balance Sheets, June 30, 2009 (unaudited) and December 31, 2008 1 Consolidated Statements of Operations and Comprehensive Income (Loss) (unaudited) for the Three and Six Months Ended June 30, 2009 and 2008 2 Consolidated Statements of Cash Flows (unaudited) for the Three and Six Months Ended June 30, 2009 and 2008 3 Notes to the Consolidated Financial Statements (unaudited) 4-15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 - 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk NA Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits 22 Signatures 23 Certification Under Sarbanes-Oxley Act of 2002 International Packaging and Logistics Group, Inc., and Subsidiaries Consolidated Financial Statements for the Three and Six Months Ended June 30, 2009 and 2008 International Packaging and Logistics Group, Inc., and Subsidiaries Consolidated Financial Statements for the Three and Six Months Ended June 30, 2009 and 2008 CONTENTS Consolidated Balance Sheets 1 Consolidated Statements of Operations and Comprehensive Income (Loss) 2 Consolidated Statements of Cash Flows 3 Condensed Notes to Consolidated Financial Statements 4 – 15 International Packaging and Logistics Group, Inc., and Subsidiaries Consolidated Balance Sheets June 30, 2009 December 31, 2008 Current Assets Unaudited Cash $ $ Short-term investments Accounts receivable (net of reserve for doubtful accounts of $0 and $0, respectively) Income tax refund receivable - Prepaid taxes - Total Current Assets Property, Plant and Equipment (net of accumulated depreciation of $33,146 and $30,963, respectively) Other Assets Deposits Deferred tax assets Total Other Assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable and accrued expenses $ $ Income taxes payable - Related party advances Accrued liabilities - Kaire Holdings Total Current Liabilities Stockholders' Equity Convertible preferred shares: $0.0001 par value, 50,000,000 shares authorized, 974,730 issued and outstanding 98 98 Common stock: $0.001 par value, 900,000,000 shares authorized, 4,504,214 issued and outstanding Additional paid-in capital Accumulated other comprehensive income/(loss) Retained earnings Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes. -1 - International Packaging and Logistics Group, Inc., and Subsidiaries Consolidated Statements of Operations and Comprehensive Income (Loss)
